DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 12 June 2019.
Claims 11 – 20 are pending and examined below. The Examiner acknowledges that claims 1 – 10 are cancelled by Applicant.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 June 2019 and 1 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to for the following reason:
In Applicant’s Written Description in paragraphs [0023] and [0031], the reference character, (Si1), should read, (S1), to match the references characters used in Applicant’s Detailed Drawings in figs 2, 5.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference character(s) not mentioned in the description:
Reference character, S 11, shown in fig. 5.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11, lines 10 – 11, the limitation “a duration until reaching the setpoint value being shorter than 10 cycles” is indefinite because it is ambiguous what is the time period or the duration of less than 10 cycles since the term, cycle, is not a recognized unit of time.  Moreover, the term, cycle, is not defined by the Applicant in the Claims or Written Description as how or in what way a cycle is a unit of time, thus one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a duration until reaching the setpoint value being shorter than 10 cycles”, to mean “a number of cycles of the exciter until reaching the setpoint value of the repetition rate being shorter than 10 cycles”.

Regarding claim 11, line 12, the limitation “a duration from idle until reaching the setpoint value is greater than 200 cycles” is indefinite because it is ambiguous what is the time period or the duration of greater than 200 cycles since the term, cycle, is not a recognized unit of time.  Moreover, the term, cycle, is not defined by the Applicant in the Claims or Written Description as how or in what way a cycle is a unit of time, thus one having ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution, the Examiner interprets the limitation, 

Regarding claim 12, lines 3 – 4, the limitation “if the temperature is less than the limiting temperature, an intermediate value is set in a first phase” is ambiguous because the limitation is ambiguous as to what value the intermediate value corresponds.  That is, it is ambiguous whether the intermediate value set in the first phase is a value of the temperature, repetition rate, or a factor not previously recited in the claims thus one having ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution, the Examiner interprets the limitation, “if the temperature is less than the limiting temperature, an intermediate value is set in a first phase”, to mean “if the temperature is less than the limiting temperature, an intermediate value of the repetition rate is set in a first phase”. 

Regarding claim 19, lines 1 – 2, the limitation “the temperature-dependent intermediate value” is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the temperature-dependent intermediate value” to mean “the intermediate value” referring to previously recited, “an intermediate value” in claim 12, line 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nitsche et al. (US 2015/0202758 A1), hereinafter Nitsche, in view of Araki et al. (US 2019/0316578 A1), hereinafter Araki, as further modified by Wiedner et al. (WO 2015/067590 A1), hereinafter Wiedner.

Regarding claim 11, Nitsche discloses a control method for a percussive hand-held power tool comprising the following steps: 
detecting a temperature using a temperature sensor (20, fig. 1) ([0034], ll. 14 – 23 describes pressure sensor unit is provided to measure an ambient pressure and an ambient temperature and further describes control unit 14 uses the ambient temperature to set an admissible starting value of the percussion-mechanism rotational speed); 
activating an electropneumatic striking mechanism (24, 42, 56, fig. 1), an exciter (56, fig. 1) of the electropneumatic striking mechanism (24, 42, 56) being moved forward and backward along a working axis (A, annotated fig. 1) at a repetition rate ([0025], ll. 17 – 21 describes piston 56 moves periodically back and forth along working axis A in hammer tube 38 at a speed dictated by a percussion-mechanism rotational speed of the eccentric gear mechanism 42 wherein the Examiner deems the speed dictated by the percussion-mechanism rotational speed of the eccentric gear mechanism 42 as the claimed “a repetition rate”), a striker (24, fig. 1) coupled to the exciter (56) via a pneumatic chamber (38, fig. 1) also being moved ([0025], ll. 21 – 25).
Nitsche further describes the temperature affects the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement is dependent on the temperature ([0012]).

Nitsche does not expressly disclose if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value of the repetition rate is greater than 200 cycles, and if the temperature is greater than a limiting temperature, the repetition rate is continuously increased from idle up to a setpoint value, a number of cycles of the exciter until reaching the setpoint value of the repetition rate being shorter than 10 cycles.
However, Araki teaches if the temperature is less than the limiting temperature, the number of cycles of the rotary shaft of the motor from idle until reaching the setpoint value of the repetition rate is greater than 200 cycles ([0028] – [0040] describes when the temperature is lower than a specified temperature, the rotational speed of a motor is set at an initial specified rotational speed, or specified rotational frequency (rpm), wherein the initial specified rotational speed, or specified rotational frequency, is increased stepwise after a specified drive time of the motor; and further describes, in fig. 3, as the initial specified rotational speed, or specified rotational frequency, is increased stepwise to a final set rotational speed or final rotational frequency, the rotation of the rotary shaft of the motor is greater than 200 cycles or rotations as calculated from the rotational frequencies over the drive times.  The Examiner deems the initial specified rotational speed, or specified rotational frequency (rpm), as the claimed “idle” and further deems a final set rotational speed or final rotational frequency as the claimed “setpoint value”) and if the temperature is greater than a limiting temperature, the repetition rate is continuously increased from idle up to a setpoint value, a number of cycles of the rotary shaft of the motor until reaching the setpoint value of the repetition rate being shorter than the earlier case ([0024] describes when the temperature is higher than a specified temperature, the rotation of the rotary shaft of the motor is regulated by a for-high-temperature control table performed for a relatively short time that is about 1/10 the time of the for-low-temperature control table) (Please note, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Araki to the invention of Nitsche, the rotational speed of the motor of Araki would correlate the rotational speed of the motor of Nitsche, and since the motor of Nitche directly drives the piston or exciter of Nitche via eccentric gear mechanism of Nitsche, the rotational speed of the motor of Nitsche would equate to the cycles of the piston or exciter.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Araki with the invention of Nitsche that since Araki addresses the same problem as Applicant’s invention, it would be obvious due to experimentation to choose the number of cycles of the exciter from idle until reaching the setpoint value of the repetition rate as greater than 200 cycles if the temperature is less than the limiting temperature, and a number of cycles of the exciter until reaching the setpoint value of the repetition rate being shorter than 10 cycles if the temperature is greater than a limiting temperature, the repetition rate is continuously increased from idle up to a setpoint value, because the prior art is concerned with addressing the same problem in the same way but simply didn’t specifically denote those values). 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as disclosed by Nitsche, with if the temperature is less than the limiting temperature, the number of cycles of the rotary shaft of the motor from idle until reaching the setpoint value of the repetition rate is greater than 200 cycles and if the temperature is greater than a limiting temperature, the repetition rate is continuously increased from idle up to a setpoint value, a number of cycles of the rotary shaft of the motor until reaching the setpoint value of the repetition rate being shorter than the earlier case, as taught by Araki, with the motivation to regulate the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement due to the initial temperature of the percussion mechanism, as suggested by Nitche ([0012]).

Nitsche, as modified by Araki, does not explicitly disclose detecting a switching state of an operating button; activating an electropneumatic striking mechanism in response to an actuation of the operating button.
However, Wiedner teaches a switching state of an operating button (10, fig. 1); activating an electropneumatic striking mechanism (6, fig. 1) in response to an actuation of the operating button (10).
.

	Allowable Subject Matter
Claims 12 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) in claim 12 and claim 19 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “if the temperature is less than the limiting temperature, an intermediate value of the repetition rate is set in a first phase, the repetition rate being increased at least partially at the first acceleration, and in a second phase the repetition rate is continuously increased using a second acceleration up to the setpoint value”.  The closest prior arts, Nitsche (US 2015/0136433 A1) and Araki (US 2019/0316578 A1), discloses the invention of claim 11 wherein the percussive hand-held power tool of Nitsche detects a switching state of an operating button; detects a temperature using a temperature sensor; and activates an .

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        4 June 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731